          Case 2:20-cv-00949-JAD-EJY Document 38 Filed 06/09/21 Page 1 of 4



 1   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
 2   TIMOTHY D. KUHLS, ESQ.
 3   Nevada Bar No. 13362
     LATISHA ROBINSON, ESQ.
 4   Nevada Bar No. 15314
     PHILLIPS, SPALLAS & ANGSTADT LLC
 5   504 South Ninth Street
     Las Vegas, Nevada 89101
 6   (702) 938-1510
 7   rphillips@psalaw.net
     tkuhls@psalaw.net
 8   lrobinson@psalaw.net

 9   Attorneys for Defendant
     Walmart, Inc. d/b/a Walmart Supercenter No. 5259
10
     & Russell Lapat
11
                                   UNITED STATES DISTRICT COURT
12
                                           DISTRICT OF NEVADA
13
     EDNA SANDRA BOCK-KASMINOFF, an                         Case No.: 2:20-cv-00949-JAD-EJY
14   individual,
15                                                          STIPULATION AND [PROPOSED]
                           Plaintiff,                       ORDER FOR LEAVE TO CONDUCT
16   v.                                                     CERTAIN DISCOVERY OUTSIDE THE
                                                            DISCOVERY PERIOD
17   WALMART, INC., a Foreign Corporation DBA
     WALMART SUPERCENTER #5259;
18   RUSSELL LAPAT; DOE STORE
     MANAGERS I through X; DOE STORE
19   ASSOCIATES I through X; DOE
     MAINTENANCE ASSOCIATES I through X;
20   DOE JANITORIAL ASSOCIATES I through
     X; DOES I - X; ROE MAINTENANCE
21   COMPANIES XI through XX; inclusive, jointly
     and severally,
22                      Defendants.

23          Plaintiff EDNA SANDRA BOCK-KASMINOFF (hereinafter “Plaintiff”) and Defendants
24   WALMART, INC. DBA WALMART SUPERCENTER No. 5259 and RUSSELL LAPAT
25   (collectively “Defendants” or “Walmart”), by and through their respective counsel of record, do
26   hereby stipulate to conduct certain discovery outside the discovery period. Specifically, the parties
27   have previously stipulated that Defendant shall take the deposition of Plaintiff’s non-retained treating
28   physician expert, RUSSELL T. NEVINS, MD on June 16, 2021. Due to scheduling issues, the


                                                      -1-
               Case 2:20-cv-00949-JAD-EJY Document 38 Filed 06/09/21 Page 2 of 4



 1   parties have now stipulated that Defendant shall also take the deposition of Plaintiff’s retained
 2   expert, FRANK A. PEREZ, PhD on June 22, 2021, which is also outside the discovery period.
 3                                    DISCOVERY COMPLETED TO DATE
 4         •    The parties conducted an FRCP 26(f) conference on July 7, 2020;
 5         •    The parties have served and exchanged their respective FRCP 26(a) disclosures. Both Plaintiff
 6              and Defendant served their respective initial disclosures on July 10, 2020. Defendant has since
 7              served eight supplements;
 8         •    On July 20, 2020, Plaintiff served upon Defendant one set of Requests for Admissions, one set
 9              of Interrogatories and one set of Requests for Production of Documents and Defendant has
10              responded to the same;
11         •    On August 26, 2020, Defendant served upon Plaintiff one set of Requests for Admissions, one
12              set of Interrogatories and one set of Requests for Production of Documents and Plaintiff has
13              responded to the same;
14         •    An Independent Medical Exam was performed on Plaintiff on October 8, 2020;
15         •    A Site Inspection of Defendant’s Walmart Sore No. 5259 was performed on January 27, 2021
16              by Plaintiff;
17         •     Plaintiff’s deposition was taken on February 9, 2021;
18         •    Deposition of Defendant’s employees Jae Leonhardt on March 2, 2021;
19         •    Deposition of Defendant’s 30(b)(6) Witness on March 12, 2021;
20         •    Expert disclosure of Defendant of April 16, 2021; and
21         •    Expert disclosure of Plaintiff on April 19, 2021.
22                DISCOVERY TO BE COMPLETED OUTSIDE THE DISCOVERY PERIOD
23              Discovery to be completed include:
24         •    Defendant’s deposition of Plaintiff’s retained expert FRANK A. PEREZ, PhD, that is
25              currently scheduled for June 22, 2021;
26         •    Defendant’s deposition of Plaintiff’s non-retained treating physician expert, RUSSELL T.
27              NEVINS, MD, that is currently scheduled for June 16, 2021;
28   ///


                                                        -2-
           Case 2:20-cv-00949-JAD-EJY Document 38 Filed 06/09/21 Page 3 of 4



 1           The parties aver that good cause exists for the request pursuant to Local Rule 2.25. Defendant
 2   timely noticed the respective Plaintiff’s retained expert witness for deposition prior to the close of the
 3   discovery period. However, due to scheduling issues with both parties, the deposition was unable to go
 4   forward as scheduled. The parties have agreed to conduct the deposition outside of the discovery period.
 5   Understanding that Defendant wishes to take and has reserved the right to depose the named Plaintiff’s
 6   expert witness, Plaintiff agrees that the deposition of FRANK A. PEREZ, PhD will occur on June 22,
 7   2021.
 8   ///
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///


                                                     -3-
          Case 2:20-cv-00949-JAD-EJY Document 38 Filed 06/09/21 Page 4 of 4



 1            The parties aver that this request is made by the parties in good faith and not for the purpose of
 2   delay.
 3

 4   DATED this        day of June 2021.                    DATED this        day of June 2021.

 5   BIGHORN LAW                                            PHILLIPS, SPALLAS & ANGSTADT, LLC

 6   /s/ Shane Cox                                          /s/ Latisha Robinson
     ________________________________                       ___________________________________
 7   KIMBALL JONES, ESQ.                                    ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 12982                                   Nevada Bar No. 14411
 8   SHANE COX, ESQ.                                        TIMOTHY D. KUHLS, ESQ.
     Nevada Bar No. 13852                                   Nevada Bar No. 13362
 9   22258 E. Flamingo Road                                 LATISHA ROBINSON, ESQ.
     Building 2, Suite 300                                  Nevada Bar No. 15314
10   Las Vegas, Nevada 89119                                504 South Ninth Street
                                                            Las Vegas, Nevada 89101
11
     Attorneys for Plaintiff                                Attorneys for Defendants
12

13            IT IS SO ORDERED.

14
                                                    ____________________________________
15                                                  UNITED STATES MAGISTRATE JUDGE

16                                                           June 9, 2021
                                                    DATED:______________________________
17

18   Respectfully submitted:
     PHILLIPS, SPALLAS & ANGSTADT LLC
19

20   /s/ Latisha Robinson
     _____________________________________
21   ROBERT K. PHILLIPS, ESQ.
     Nevada Bar No. 11441
22   TIMOTHY D. KUHLS, ESQ.
     Nevada Bar No. 13362
23
     LATISHA ROBINSON, ESQ.
24   Nevada Bar No. 15314
     504 South Ninth Street
25   Las Vegas, Nevada 89101
26   Attorneys for Defendants
27

28


                                                      -4-
